COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Haynes and Boone, LLP et al.

Appellate case number:    01-12-00341-CV

Trial court case number: No. 2010-66863

Trial court:              80th Judicial District of Harris County, Texas

        The parties are requested to file briefs by 11:00 a.m. on Friday, July 20, 2012,
specifically addressing (1) whether federal courts have exclusive jurisdiction over all cases
“arising under” federal antitrust law, 1 as opposed to merely all cases asserting federal antitrust
claims; 2 and (2) if there is no statutory or other authority establishing exclusive federal
jurisdiction over cases “arising under” federal antitrust law, whether Grable & Sons Metal
Products, Inc. v. Darue Engineering & Manufacturing, 545 U.S. 308, 125 S. Ct .2363 (2005),
and Minton v. Gunn, 355 S.W.3d 634 (Tex. 2011), petition for cert. filed, No. 11-1118 (U.S.
Mar. 9, 2012), provide the applicable analytical framework for determining whether state courts
are prohibited from exercising subject-matter jurisdiction over state-law malpractice claims with
embedded federal antitrust issues.


1
       See 15 U.S.C. § 26 (“Any person . . . shall be entitled to sue for and have injunctive
       relief, in any court of the United States having jurisdiction over the parties, against
       threatened loss or damage by a violation of the antitrust laws . . . .”); 28 U.S.C. § 1337(a)
       (“The district courts shall have original jurisdiction of any civil action or proceeding
       arising under any Act of Congress regulating commerce or protecting trade and
       commerce against restraints and monopolies . . . .”). Cf. 28 U.S.C. § 1338(a) (“No State
       court shall have jurisdiction over any claim for relief arising under any Act of Congress
       relating to patents, plant variety protection, or copyrights.”).
2
       See, e.g., General Inv. Co. v. Lake Shore & M. S. Ry. Co., 260 U.S. 26 (1922) (“[a]s
       respects the Sherman Anti-Trust Act as it stood before it was supplemented by the
       Clayton Act . . . the civil remedies specially provided in the act for actual and threatened
       violations of its provisions were intended to be exclusive”); Miller v. Granados, 529 F.2d
393, 395 (5th Cir. 1976) (“the jurisdiction conferred by Congress on federal courts under
       the Sherman Act is exclusive”).
        The parties are further ordered to orally confirm the clerk’s actual receipt of any materials
electronically filed in this original proceeding and intended for the immediate attention of the
judges on the panel.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting for the Court

Panel consists of Justices Massengale, Brown, and Huddle


Date: July 18, 2012